—Appeal by the defendant from two judgments of the County Court, Suffolk County (Cacciabaudo, J.), both rendered February 4, 1998, convicting him of leaving the scene of an accident involving personal injury or death under Indictment No. 2651/97, and aggravated unlicensed operation of a motor vehicle in the second degree under Indictment No. 97/98, upon his pleas of guilty, and imposing sentences.
Ordered that the judgments are affirmed.
Mere eligibility for youthful offender status does not mandate youthful offender treatment. The decision to grant such treatment lies within the sound discretion of the sentencing court (see, People v Wallace, 246 AD2d 676; People v Vera, 206 AD2d 494; People v Barr, 168 AD2d 625). The County Court’s determination to deny youthful offender treatment to the defendant was not an improvident exercise of discretion. O’Brien, J. P., Sullivan, Goldstein, Luciano and Feuerstein, JJ., concur.